13-2252
        Shao v. Holder
                                                                                         BIA
                                                                                 A077 122 571



                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Thurgood Marshall United
 3      States Courthouse, 40 Foley Square, in the City of New York,
 4      on the 17th day of October, two thousand fourteen.
 5
 6      PRESENT:
 7               ROSEMARY S. POOLER,
 8               RAYMOND J. LOHIER, JR.,
 9               SUSAN L. CARNEY,
10                    Circuit Judges.
11      _____________________________________
12
13      DONG MEI SHAO,
14               Petitioner,
15
16                       v.                                        13-2252
17                                                                 NAC
18      ERIC H. HOLDER, JR., UNITED STATES
19      ATTORNEY GENERAL,
20               Respondent.
21      _____________________________________
22
23      FOR PETITIONER:                Jay Ho Lee Law Offices, New York,
24                                     N.Y.
25
26      FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
27                                     General; Russell J.E. Verby, Senior
28                                     Litigation Counsel; John D. Williams,
29                                     Trial Attorney, Office of Immigration
 1                             Litigation, United States Department
 2                             of Justice, Washington, D.C.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioner Dong Mei Shao, a native and citizen of the

 9   People’s Republic of China, seeks review of a May 10, 2013,

10   decision of the BIA denying her motion to reopen.     In re

11   Dong Mei Shao, No. A077 122 571 (B.I.A. May 10, 2013).        We

12   assume the parties’ familiarity with the underlying facts

13   and procedural history in this case.

14       The BIA’s denial of Shao’s motion to reopen was not an

15   abuse of discretion.     See Kaur v. BIA, 413 F.3d 232, 233 (2d

16   Cir. 2005).   An alien may file one motion to reopen no later

17   than 90 days after the date on which the final

18   administrative decision has been rendered in the proceedings

19   sought to be reopened.    8 U.S.C. § 1229a(c)(7)(C)(i); 8

20   C.F.R. § 1003.2(c)(2).    There is no dispute that Shao’s 2013

21   motion was untimely and number-barred, as it was her third

22   motion to reopen, and the final administrative decision was

23   issued in 2003.   However, the time and number limitations do

24   not apply to a motion to reopen if it is “based on changed


                                     2
 1   circumstances arising in the country of nationality or in

 2   the country to which deportation has been ordered, if such

 3   evidence is material and was not available and could not

 4   have been discovered or presented at the previous hearing.”

 5   8 C.F.R. § 1003.2(c)(3)(ii); see also 8 U.S.C.

 6   § 1229a(c)(7)(C)(ii).

 7       As the BIA noted, Shao’s 2012 conversion to Catholicism

 8   reflects a self-induced change in personal circumstances,

 9   rather than a change in country conditions, and therefore

10   does not exempt her motion from the applicable bars.        See

11   Wang v. BIA, 437 F.3d 270, 273-74 (2d Cir. 2006).     Shao did

12   not submit any evidence regarding country conditions in

13   China or the treatment of Catholics there.     She did submit

14   two letters, one from someone claiming to be her sister, and

15   one from a friend in China, in which the friend stated that

16   he was detained and tortured because he was Catholic.

17   However, neither letter establishes that the treatment of

18   Catholics is now worse than it was in 2001, at the time of

19   Shao’s hearing.   See Norani v. Gonzales, 451 F.3d 292, 294 &

20   n.3 (2d Cir. 2006).     Accordingly, substantial evidence

21   supports the BIA’s conclusion that Shao did not establish

22   changed country conditions which would excuse the time limit


                                     3
 1   for filing her motion to reopen.   See   8 C.F.R.

 2   § 1003.2(c)(3)(ii); Shao v. Mukasey, 546 F.3d 138, 169 (2d

 3   Cir. 2008).

 4       Because Shao’s failure to show an exception to the time

 5   and number bars is dispositive of her motion to reopen, we

 6   do not address the BIA’s additional finding that she did not

 7   establish her prima facie eligibility for relief.

 8       For the foregoing reasons, the petition for review is

 9   DENIED.

10                              FOR THE COURT:
11                              Catherine O’Hagan Wolfe, Clerk
12
13
14




                                  4